Citation Nr: 1024359	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim concerning the character of the appellant's 
August 1971 discharge.

2.  Whether the character of the appellant's August 1971 
discharge is considered a bar to payment of VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The appellant had active duty service from June 1968 to 
August 1971 and was discharged under conditions other than 
honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 administrative 
decision issued by the VA Regional Office (RO) in Columbia, 
South Carolina, which determined that n light of previous 
administrative decisions, the appellant was ineligible for VA 
benefits based upon the character of his discharge from 
service.  

Jurisdiction over the matter was subsequently transferred to 
the Baltimore, Maryland RO.

A January 2008 the RO determined that although the 
appellant's service was considered dishonorable for VA 
purposes and that he was not entitled to gratuitous benefits, 
he was entitled to health care under 38 C.F.R. § 3.360 
(2009).

In March 2010, the appellant revoked his appointment of the 
Disabled American Veterans (DAV) as his representative.

The appellant testified before the undersigned at an April 
2010 hearing at the Board.  A transcript has been associated 
with the claims file.

In a June 1980 decision the Board determined that the 
character of the Veteran's August 1971 discharge from service 
was a bar to receiving VA compensation benefits.  The Board 
found that his discharge was the result of willful and 
persistent misconduct.  Board decisions are final when 
issued.  38 C.F.R. § 20.1100(a) (2009).

The Veteran's claims folder was lost at some point after the 
Board decision and has been reconstructed.  The June 1980 
Board decision included discussion of some of the Veteran's 
service personnel records and documents generated with regard 
to his application for an upgrade in his discharge from the 
Army Discharge Review Board and a Special Discharge Review 
Board.  

The Board did not discuss service treatment records, and some 
of the contents of the service personnel records and records 
created by the service department in connection with the 
request for an upgraded discharge.  The claims folder 
contains five volumes of service treatment records, service 
personnel records and Discharge Review Board records that 
were received after the 1980 decision.  

If at any time after VA issues a decision on a claim, VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim without requiring new and 
material evidence to reopen the claim.  38 C.F.R. § 3.156(c) 
(2009).  Given the newly received service department records, 
the Board is considering this appeal without requiring new 
and material evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The appellant will be 
advised if further action is required on his part.


REMAND

A discharge or release from service because of willful or 
persistent misconduct is a bar to the payment of VA benefits, 
unless it is found that the person was "insane" at the time 
of committing the offense causing such discharge or release 
or unless otherwise specifically provided.  38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(d) (2009).  

Under VA regulations, an "insane" person is one who: (a) 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (b) interferes with the peace of society; or (c) has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2009).

Service personnel records show that the appellant was AWOL 
from May 22 to October 20, 1970, November 11 to December 3, 
1970, December 17 to January 28, 1971 and March 2 to July 6, 
1971.  These periods of AWOL total 340 days, although there 
was no single period in excess of 180 days.  He was also 
punished in December 1968 for being absent from duty, in 
January 1969 for disobeying a command and an August 1969 for 
speeding. 

The appellant stated in a February 1974 Application for 
Review of Discharge or Separation that he needed counseling 
at the time of his discharge due to the "personal problem" 
he had at the time and his involvement with marijuana in 
Vietnam.

A January 1975 Application for Review of Discharge or 
Separation to upgrade the appellant's character of discharge 
reflects his contention that his emotional or drug related 
neurosis incurred during Vietnam had not been given proper 
consideration.

A March 1976 memo from the Coordinator for Enlistment 
Eligibility Activity indicates that the appellant would be 
precluded from enlistment consideration as he was civilly 
confined for making false statements to obtain government 
benefits.

A June 1978 Prehearing Review Officer's (PRO) evaluation from 
the Discharge Review Board reflects the appellant's reports 
that his AWOLs were the result of "emotional and drug 
related neurosis which [were] incurred in" Vietnam.  The PRO 
noted that New Jersey State authorities had conducted an 
investigation against the appellant for preparing false DD-
214 forms for himself and three other individuals.  The New 
Jersey authorities stated that the appellant had been 
arrested with a blank original DD-214 and a copy of a DD-214 
in his possession.  In March 1976, the appellant wrote then 
President Ford seeking VA benefits while he was incarcerated 
in Tampa, Florida on a federal charge of making false 
statements in order to obtain VA benefits.

An October 1978 Discharge Review Board Case Report and 
Directive indicates that the appellant had testified about 
family problems, including his stepfather's drinking, he had 
observed while on leave after serving a tour in Vietnam and 
that he had contacted a local congressman in an attempt to 
get out of service due to these family problems.  After being 
assigned to a new post, he spoke with a Chaplain and others 
in an effort to get a hardship discharge.  The appellant then 
went AWOL, got a job to help support his family and was 
eventually picked up by the Federal Bureau of Investigation 
(FBI) and brought to Fort Dix.  He again went AWOL after he 
was attacked by some other soldiers and had his wallet 
stolen.  The barracks were crowded, did not have a sufficient 
number of beds, and there were soldiers using drugs.  The 
appellant testified that following discharge, he had served 
two years in a federal prison for making false statements to 
a federal government agency.

At a March 1980 hearing, the appellant testified regarding 
his changed feelings about the war during and following his 
Vietnam tour and the circumstances in which he found his 
family after his return from Vietnam.  He contacted both his 
congressman and a noncommissioned officer regarding obtaining 
a conscientious objector discharge and a compassionate 
reassignment to be close to his family.  In addition, he 
contacted a chaplain about his desire for a conscientious 
objector discharge.  When he was not granted either such a 
discharge or reassignment, he went AWOL, returned home and 
got a job in order to help his family financially.

An affidavit signed by the appellant's mother in May 1978 
indicates that the Veteran found the economic situation of 
their family "far less than adequate" as both she and her 
husband were unemployed when he returned from his tour in 
Vietnam.  The appellant informed her during this time that he 
was morally opposed to the Vietnam War and deeply affected by 
the family's hardship.

A December 1995 VA treatment note shows that an impression of 
major depression, and that the first such episode occurred 
after Vietnam.

In a December 1999 note Dr. R. P., noted that the appellant 
reported developing symptoms of depression, nightmares and 
anxiety attacks after returning from Vietnam.   He further 
reported being fired from his last job in October 1999 after 
a background check revealed a conviction for tax evasion.  
The diagnoses were recurrent major depression and PTSD.

A February 2001 opinion from Dr. W. B., a VA psychiatrist, 
noted that the appellant "developed a traumatic stress 
reaction in Vietnam and this serves, in large part, to 
explain his going AWOL when faced with the prospect of being 
sent to Germany to participate in military maneuvers 
immediately upon his return from Vietnam".  This opinion was 
supported by the in-service complaints of depression, 
anxiety, nervousness, anorexia and the diagnosis of 
enterocolitis of parasitic origin (service treatment records 
show a report of anorexia, but no other pertinent 
complaints).  The psychiatrist opined that the appellant's 
PTSD was not treated or diagnosed until 1994; but that he had 
this condition in-service and that it mitigated his periods 
of AWOL.

In a February 2009 opinion, Dr. C. B., a private neuro-
radiologist, indicated that the appellant's PTSD and major 
depression were secondary to his Vietnam combat as the record 
did not contain a more likely etiology.  The physician found 
that the appellant's AWOL was "a direct result of his 
Vietnam experience [that] caused PTSD and depression and 
anxiety and that these medical problems caused him to go 
AWOL".  He further opined that if the appellant had not been 
exposed to combat stressors in Vietnam, he would not have 
gone AWOL as no other physician had provided an alternate 
reason for his AWOL.  The physician indicated that he had 
reviewed the appellant's service and medical records, but 
reported erroneously that the appellant had been granted an 
honorable discharge.

During his April 2010 hearing, the appellant testified that 
his multiple periods of AWOL after Vietnam were symptoms of 
his undiagnosed PTSD.  He also saw that his mother was 
unemployed and without funds, that his stress increased as a 
result, and that he wanted to assist her.  After being 
arrested by the FBI following his first period of AWOL, the 
appellant was taken to Fort Dix and told that he would be 
given an administrative discharge if he had more than three 
periods of AWOL.  The appellant argued that it was not 
willful and persistent conduct when he left Fort Dix to "get 
away from the Army and not go to war games and try to help my 
family".

Both the February 2001 opinion from Dr. W. B. and the 
February 2009 opinion from Dr. C. B. suggest that the a 
psychiatric disability, namely posttraumatic stress disorder, 
caused multiple periods of AWOL while in-service, and that he 
had no such problems prior to acquiring this disability.  If 
the Veteran's persistent and willful misconduct was the 
result of PTSD, it could be concluded that a psychiatric 
disability caused a prolonged deviation from the Veteran's 
normal method of behavior; in other words, the he was insane 
as that term is defined by VA.

However, neither of these opinions includes a complete and 
accurate report of the Veteran's history, nor do they 
explicitly address all of the criteria for a finding of 
insanity.  An opinion is, therefore, necessary to decide the 
instant claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the appellant 
a VA psychiatric examination by a 
psychiatrist or psychologist to determine 
whether he was insane under VA regulations 
at the time of his multiple periods of 
AWOLs in 1970 and 1971.  The claims file 
including a copy of this remand must be 
made available to, and be reviewed by, the 
examiner.  The examiner should indicate 
such review in the examination report or 
in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that:

The Veteran's periods of AWOL were 
the result of an acquired psychiatric 
disability;

A psychiatric disability caused a 
prolonged deviation from the 
Veteran's normal behavior; or

Caused him to so depart from the 
accepted standards of the community 
to which by birth and education he 
belongs as to lack the adaptability 
to make further adjustment to the 
social customs of the community in 
which he resides.

The examiner should provide a rationale 
for these opinions.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion

2.  If the appeal is not fully granted, 
the RO/AMC should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




